DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
The amendment to the specification is acknowledged. The prior objection to the disclosure is withdrawn.
In view of the amendments to the claims, the prior objection to claim 16 is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-9 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tautz (USPG Pub No. 2009/0231733) in view of Winterot et al. (USPG Pub No. 2008/0192338), hereinafter “Winterot”.
Regarding claim 1, Tautz discloses a photographic objective (300) comprising at least six lenses and at most eight lenses (see Fig. 1), wherein the first lens (L1) viewed from the object side is manufactured from glass and has a positive refractive power (Tables 1-4), an Abbe number of more than or equal to 55 and a deviation of the relative partial dispersion from the normal line ΔPgF (Tables 1-4). Tautz discloses the claimed invention except for between 0.008 and 0.035. In the same field of endeavor, Winterot discloses between 0.008 and 0.035 (Paragraphs 46, 47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the objective of Tautz with between 0.008 and 0.035 of Winterot for the purpose of providing an objective that offers advantages with respect to correcting chromatic aberration, field flattening and distortion (Paragraph 49). The deviation of the relative partial dispersion is contingent upon the material used. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 2, Tautz and Winterot teach the photographic objective as is set forth above for claim 1, Winterot further discloses wherein the objective (3) comprises at least seven lenses (see Fig. 2, Paragraph 38). It would have been obvious to one of ordinary skill in the art to provide the photographic objective of Tautz with the teachings of Winterot for at least the same reasons set forth above with respect to claim 1.
Regarding claim 5, Tautz further discloses wherein the Abbe number of the first lens (L1) is greater than or equal to 65 (Tables 1-4).
Regarding claim 6, Tautz further discloses wherein the Abbe number of the first lens (L1) is smaller than or equal to 85 (Tables 1-4).
Regarding claim 7, Tautz and Winterot teach the photographic objective as is set forth above for claim 1, Winterot further discloses wherein the second lens has an Abbe number between 13 and 33 (see the table in Paragraph 38). It would have been obvious to one of ordinary skill in the art to provide the photographic objective of Tautz with the teachings of Winterot for at least the same reasons set forth above with respect to claim 1.
Regarding claim 8, Tautz further discloses wherein the overall length L and the total focal length f of the objective satisfy the condition L/f < 1.25 (Table 3). 
Regarding claim 9, Tautz and Winterot teach the photographic objective as is set forth above for claim 1, Winterot further discloses wherein the quotient from the overall length L and the diameter of the image circle is smaller than or equal to 0.7 (Paragraphs 6, 14, 38). It would have been obvious to one of ordinary skill in the art to provide the photographic objective of Tautz with the teachings of Winterot for at least the same reasons set forth above with respect to claim 1. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Lastly, it is found that lenses with structural similarities will have similar properties. A modification of the variables claimed would provide a system having improved optical properties for the desired use. 
	Regarding claim 12, Tautz and Winterot teach the photographic objective as is set forth above for claim 1, Winterot further discloses wherein the objective (3) comprises, in an order from an end at the object side to an end at the image side and subsequent to the first lens (1.1), at least one second lens (1.2) having a negative refractive power, a third lens (1.3) having a positive refractive power, a fourth lens (1.5) having a negative refractive power, a fifth lens (2.1) having a positive refractive power, a sixth lens (2.21) having a positive or a negative refractive power, and a seventh lens (2.22) having a negative refractive power (see the tables in Paragraphs 36, 37, 38). It would have been obvious to one of ordinary skill in the art to provide the photographic objective of Tautz with the teachings of Winterot for at least the same reasons set forth above with respect to claim 1.
Regarding claim 13, Tautz and Winterot teach the photographic objective as is set forth above for claim 1, Winterot further discloses wherein at least the fourth lens (1.5) is configured as a meniscus lens (see the table in Paragraph 38). It would have been obvious to one of ordinary skill in the art to provide the photographic objective of Tautz with the teachings of Winterot for at least the same reasons set forth above with respect to claim 1.
Regarding claim 14, Tautz and Winterot teach the photographic objective as is set forth above for claim 1, Winterot further discloses wherein the focal length of the first lens (1.1) and the focal length of the second lens (1.2) satisfy the condition f1 < |f2| (see the table in Paragraph 38). It would have been obvious to one of ordinary skill in the art to provide the photographic objective of Tautz with the teachings of Winterot for at least the same reasons set forth above with respect to claim 1.
Regarding claim 15, Tautz further discloses further discloses wherein the focal length f2 of the second lens, the focal length f3 of the third lens, and/or the total focal length f of the objective satisfies/satisfy at least one of the conditions | f2| > 3 (Table 3) 1.5 < |f2|/<4.0 1.0 < f8/f < 3.0. The claim requires at least one of the conditions to be met; Table 3 of Tautz satisfies the first condition.
Regarding claim 16, Tautz and Winterot teach the photographic objective as is set forth above for claim 1, Winterot further discloses wherein the focal length f1 of the first lens, the focal length f4 of the fourth lens, the focal length f5 of the fifth lens, the focal length f6 of the sixth lens, the focal length f7 of the seventh lens, and/or the total focal length f of the objective satisfy/satisfies at least one of the conditions f1 < | f4| f1<f5 f1 < |f6| 1.0<f1/f<2.0 -5.0<f4/f<-2.0 3.0<f6/f<7.0 -2.0<f7/f<-0.8 (see the table in Paragraph 38). It would have been obvious to one of ordinary skill in the art to provide the photographic objective of Tautz with the teachings of Winterot for at least the same reasons set forth above with respect to claim 1. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Lastly, it is found that lenses with structural similarities will have similar properties. A modification of the variables claimed would provide a system having improved optical properties for the desired use. 
Regarding claim 17, Tautz and Winterot teach the photographic objective as is set forth above for claim 1, Winterot further discloses wherein the common focal length f12 of the first lens and of the second lens and the total focal length f of the objective satisfy the condition 0.8 < f12/f < 2.5 (see the table in Paragraph 38). It would have been obvious to one of ordinary skill in the art to provide the photographic objective of Tautz with the teachings of Winterot for at least the same reasons set forth above with respect to claim 1.
Claims 3, 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tautz (USPG Pub No. 2009/0231733) in view of Winterot (USPG Pub No. 2008/0192338) as applied to claim 1 above, and further in view of Kamo et al. (USPG Pub No. 2004/0228009), hereinafter “Kamo”.
Regarding claim 3, Tautz and Winterot disclose the claimed invention except for wherein, beside the first lens manufactured from glass, at least a majority of the remaining lenses are manufactured from plastic. In the same field of endeavor, Kamo discloses wherein, beside the first lens manufactured from glass, at least a majority of the remaining lenses are manufactured from plastic (Paragraphs 324, 326). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the objective of Tautz and Winterot with wherein, beside the first lens manufactured from glass, at least a majority of the remaining lenses are manufactured from plastic of Kamo for the purpose of providing a cost-effective optical system (Paragraph 326). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 4, Tautz and Winterot disclose the claimed invention except for wherein at least two lenses have at least one respective aspherical surface. In the same field of endeavor, Kamo discloses wherein at least two lenses have at least one respective aspherical surface (Paragraphs 260-263). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the objective of Tautz and Winterot with wherein at least two lenses have at least one respective aspherical surface of Kamo for the purpose of reducing aberrations (Paragraphs 260, 261).
Regarding claim 18, Tautz and Winterot disclose the claimed invention except for wherein a main beam angle that corresponds to an angle of incidence onto a sensor arranged in the image plane relative to the normal amounts to a maximum of 37.0° over the total image field. In the same field of endeavor, Kamo discloses wherein a main beam angle that corresponds to an angle of incidence onto a sensor arranged in the image plane relative to the normal amounts to a maximum of 37.0° over the total image field (Paragraphs 187, 188). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the objective of Tautz and Winterot with wherein a main beam angle that corresponds to an angle of incidence onto a sensor arranged in the image plane relative to the normal amounts to a maximum of 37.0° over the total image field of Kamo for the purpose of providing optimal brightness of an image (Paragraph 189).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tautz (USPG Pub No. 2009/0231733) in view of Winterot (USPG Pub No. 2008/0192338) as applied to claim 1 above, and further in view of Park (USPG Pub No. 2018/0149835).
Regarding claim 10, Tautz and Winterot disclose the claimed invention except for wherein the image angle is greater than or equal to 80°. In the same field of endeavor, Park discloses wherein the image angle is greater than or equal to 80° (Table 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the objective of Tautz and Winterot with wherein the image angle is greater than or equal to 80° of Park for the purpose of obtaining a bright image and providing a wide angle of view (Paragraph 61). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tautz (USPG Pub No. 2009/0231733) in view of Winterot (USPG Pub No. 2008/0192338) as applied to claim 1 above, and further in view of Bian (USPG Pub No. 2019/0324231).
Regarding claim 11, Tautz and Winterot disclose the claimed invention except for wherein the f-number is smaller than 1.5. In the same field of endeavor, Bian discloses wherein the f-number is smaller than 1.5 (Paragraph 34). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the objective of Tautz and Winterot with wherein the f-number is smaller than 1.5 of Bian for the purpose of providing better imaging performance (Paragraph 34).
Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. Applicant argued that Tautz and Winterot do not disclose or teach the claims as presented.
Figs. 1 and 3 of Tautz teach an optical system of at least six lenses. Tables 1-4 further specify the properties of each lens within the optical system of Tautz inclusive of the material and the deviation of the relative partial dispersion from the normal line of each lens. Based on the tables provided, Tautz teaches a first lens (L1) manufactured from glass (S-FSL5) and has a positive refractive power, an Abbe number of more than or equal to 55 and a deviation of the relative partial dispersion from the normal line ΔPgF (ΔPgF=0.0022). Tautz teaches the claimed lens system except for the deviation of the relative partial dispersion from the normal line of the first lens being outside of the recited range. Tautz does teach that it is known in the art that by selecting a suitable deviating relative partial dispersion for the desired application, chromatic aberrations are reduced (see Paragraphs 3, 4 and L2 properties in Tables 1-4). 
In addition, in the same field of endeavor, Fig. 2 and Paragraphs 46, 47 of Winterot disclose a photographic objective comprising at least six lenses and at most eight lenses wherein a first lens, interpreted as 2.21 or 2.1, has a deviation of the relative partial dispersion within the recited range. Since the requirement of the claim is a lens system between six to eight lenses, when either lens 2.21 or 2.1 is interpreted as the first lens, the rest of the lens system is within the range of six to eight lenses. Paragraph 44 of Winterot teaches that it is known in the art that the deviation of the relative partial dispersion from the normal line is selected for the purpose of color correction. Therefore, Tautz in view of Winterot meets the structural limitations of claim 1. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/14/2022